Citation Nr: 1631553	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-28 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty in the United States Army from August 1995 to March 2001.

This appeal to the Board of Veterans' Appeals (Board) is a from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development, as discussed below.


REMAND

The August 2011 VA examination and September 2011 VA examination opinions are inadequate as they currently stand, and action must be taken to resolve deficiencies.

First, the Veteran asserts that the August 2011 VA examiner erroneously noted that the Veteran naturally did "heavy work" (such as lifting) with his right side, despite writing with his left hand, which was relied upon in issuing a negative nexus opinion.  The Veteran asserts that he told the examiner that he used his right side to do heavy work only because of the pain in his service-connected left shoulder.  VA treatment records from 2011 note that he was shifting heavy work from his left to his right side and experiencing pain.  This fact must be corrected and an updated VA examination opinion rendered.

Second, the September 2011 VA examination opinion is not internally consistent, nor consistent with the record.  The examiner opined that the Veteran's right shoulder disability was not related to his left shoulder because he naturally uses his right side for heavy work; but, that the right shoulder disability clearly and unmistakably preexisted service, and was aggravated by the left shoulder.  These statements are contradictory.  Also, he provided no explanation of how he reached that conclusion.  He indicated that he could not establish a baseline because the right shoulder was normal for the first eight years after the left shoulder was service-connected, which again contradicts the opinion that it preexisted service.  He also opined that it was impossible to attribute the loss of motion in the right to the left, without explaining why.  This opinion requires clarification.

On remand, VA treatment records from 2011 to the present must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his right shoulder, and make arrangements to obtain all records not already associated with the claims file.

Ensure that a complete set of VA treatment records is associated with the claims file.

2.  Schedule the Veteran for an appropriate examination of the right shoulder, if possible, with the examiner from the August 2011 VA examination.  If not, then with an appropriate physician.  Ask the examiner to provide an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's right shoulder is related to his left shoulder.  The examiner is asked to review the claims file and medical evidence prior to the examination.

The examiner is asked to review the August 2011 VA examination report.  The Veteran has asserted that this examination erroneously notes him as reporting that he naturally performed "heavy work" with his right side, despite writing with his left hand.  He disputes this, and notes that he only uses his right hand for heavy work because of the pain in his left shoulder.  This is supported by VA treatment records from 2011.

The examiner is asked to consider the evidence with this clarification in mind, and to provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the right shoulder was caused or aggravated (that is, chronically increased in severity beyond the normal progression of the disease or disability) by the left shoulder?  

All opinions are to be accompanied by explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




